Citation Nr: 0102527	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-08 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
bilateral knee disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
respiratory condition.

3. Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
hearing loss.

4.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
fatigue, to include as due to an undiagnosed illness. 

5.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
memory loss, to include as due to an undiagnosed illness. 

6.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
skin disorder, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a bilateral wrist 
condition.

8.  Entitlement to service connection for a bilateral 
shoulder condition.

9.  Entitlement to service connection for gout.

10.  Entitlement to a compensable rating for tinnitus, for 
the period prior to June 10, 1999.

11.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling, for the period 
following June 10, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from February 1975 to 
June 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefits sought on appeal.

As a preliminary matter, the Board notes that on his VA form 
9, received at the RO in December 1997, the veteran indicated 
that he wished to appear at a hearing before a member of the 
Board.  Clarification of this request was sought by the RO, 
but in a June 2000 statement, the veteran indicated that he 
had reconsidered his hearing request, and wanted the case 
forwarded to the Board for a decision.  Thus, the veteran's 
request for a hearing is deemed withdrawn.  38 C.F.R. 
§ 20.704. There are no other outstanding hearing requests of 
record.

The issues of entitlement to service connection for gout, a 
bilateral wrist disorder, and a bilateral shoulder disorder, 
are addressed in the REMAND, following the ORDER in this 
decision.  


FINDINGS OF FACT

1.  By rating decision in August 1995, the RO denied the 
veteran's claims for entitlement to service connection for a 
knee disorder, a respiratory disorder, hearing loss, fatigue, 
and memory loss; the veteran was notified of that decision 
and his appellate rights, but his notice of disagreement was 
not received until September 1996.

2.  Certain items of evidence associated with the claims file 
subsequent to the August 1995 rating decision are so 
significant that they must be considered in order to fairly 
decide the merits of the veteran's claims for entitlement to 
service connection for a respiratory disorder and for a skin 
disorder.

3.  In regard to the claims for service connection for a 
bilateral knee disorder, hearing loss, fatigue, and memory 
loss, the evidence associated with the claims file subsequent 
to the August 1995 rating decision does not bear directly and 
substantially on those matters, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims for entitlement to service connection 
for a knee disorder, hearing loss, fatigue, and memory loss.

4.  Prior to June 10, 1999, and after that time, the 
veteran's tinnitus has been productive of complaints of 
persistent high-pitched ringing;  10 percent is the highest 
schedular rating assignable for this disability.  


CONCLUSIONS OF LAW

1.  The August 1995 rating decision denying service 
connection for a knee disability, a respiratory disorder, 
hearing loss, fatigue, memory loss, and a skin disorder is 
final.  38 U.S.C.A. § 7105(c) (West 1991).  

2.  Evidence associated with the veteran's claims file 
subsequent to the August 1995 rating decision is new and 
material with respect to the issues of entitlement to service 
connection for a respiratory disorder and a skin disorder, 
and those claims are reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

3.  With respect to the claims for entitlement to service 
connection for a bilateral knee disorder, hearing loss, 
fatigue, and memory loss, the evidence associated with the 
veteran's claims file subsequent to the August 1995 rating 
decision is not new and material, and those claims are not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).

4.  Prior to June 10, 1999, the criteria for a 10 percent 
rating for tinnitus have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, including 
§ 4.87, Diagnostic Code 6260 (1995).

5.  A schedular rating in excess of 10 percent for tinnitus 
is not assignable.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. Part 4, including § 4.87, Diagnostic 
Code 6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence.

The veteran contends that he currently has a bilateral knee 
disorder, a respiratory disorder, hearing loss, fatigue, 
memory loss, and a skin disorder, as a result of his active 
military service.  The Board notes that throughout the 
pendency of this appeal, the RO has adjudicated the veteran's 
claims for service connection on the merits, rather than on 
the basis of new and material evidence.  Reviewing the 
history of this appeal, in an August 1995 rating decision, 
the RO denied service connection for the claimed disorders.  
The veteran was notified of that decision and his appellate 
rights by a VA letter dated in August 1995.  However, it 
appears that the veteran's notice of disagreement was 
received in September 1996, which was more than one year past 
the date he was notified of the rating decision.  As such, 
the notice of disagreement was not timely, and the August 
1995 rating decision became final.  See 38 U.S.C.A. 
§ 7105(a)(c) (West 1991).  Thus, the Board finds that 
although the RO adjudicated the issues on the merits, they 
are more appropriately framed as set forth in the ISSUE 
portion of this decision.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the way 
the RO characterized the issue, the initial question before 
the Board is whether new and material evidence has been 
presented.  Id. 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As such, the 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a).  If new and 
material evidence has been presented to reopen the claim, the 
merits of the claim may be evaluated after ensuring that the 
duty to assist has been satisfied. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  When determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

The bases for the denials of service connection in the August 
1995 rating decision were as follows.  As to the knee 
disorder, the RO noted that the veteran had been treated for 
right knee pain and a right knee strain during service in May 
1992.  However, there was no evidence that the veteran 
developed a chronic right knee disorder, or had a current 
bilateral knee disorder.  As to the claim for service 
connection for hearing loss, the RO found no evidence of 
hearing loss of record.  As to a skin disorder, the RO noted 
evidence of treatment for eczema during service, but 
indicated that it was clear that this disorder had existed 
prior to service, and that there was no evidence of 
aggravation of that disorder during service.  The RO denied 
service connection for a disability manifested by difficulty 
breathing, fatigue, and memory loss, to include as due to an 
undiagnosed illness, on the basis that although the veteran 
had been treated for an upper respiratory condition during 
service, as well as for difficulty breathing, there was no 
evidence that a chronic respiratory disorder, fatigue, and/or 
memory loss, had developed during service, or following 
service.

Reviewing the medical evidence of record associated with the 
veteran's claims file following the August 1995 rating 
decision reveals that the record is negative for any evidence 
of a current bilateral knee disorder, a disability manifested 
by fatigue or memory loss, and hearing loss.  As such, the 
Board finds that the veteran has not submitted new and 
material evidence sufficient to reopen his claims for service 
connection for those disorders.  In this regard, the Board 
notes that the basis of the denial of service connection for 
those disabilities was that there was no current evidence of 
those disabilities.  The Board finds that the record still 
contains no such evidence, and as such, there is no basis to 
reopen the veteran's claims for service connection for a 
bilateral knee disorder, for a disability manifested by 
fatigue or memory loss, and/or for hearing loss.

However, in regard to the claims for service connection for a 
respiratory disorder and for a skin disorder, the Board notes 
that in a January 1998 VA examination, the veteran was 
diagnosed with asthma, with cold weather exacerbation, and 
hyperpigmented skin of the face, secondary to sun exposure.  
The Board also notes that a results of a pulmonary function 
analysis, received at the RO in February 1998, reveal that 
the veteran had a moderate obstructive lung defect.  The 
Board finds that the foregoing is new and material as to the 
veteran's claims for entitlement to service connection for a 
respiratory disorder and for a skin disorder, as they reflect 
evidence of current disability.  The Board also finds that 
the foregoing evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.  See 38 C.F.R. § 3.156(a).  As such, the 
Board concludes that new and material evidence has been 
received with regard to the issues of entitlement to service 
connection for a skin disorder and for a respiratory 
disorder, and those claims are reopened. 

II.  Increased Rating:  Tinnitus.

The veteran claims that he should be entitled to a higher 
rating for his service-connected tinnitus, currently rated as 
10 percent disabling.  As a preliminary matter, the Board 
notes that effective November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  In that regard, the 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate his claim, and the RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran was provided a VA audiological examination in 
February 1995, which described his subjective complaints of 
ringing.  In short, the Board finds that the case is ready 
for appellate disposition. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7. 

In an August 1995 rating decision, the veteran was awarded 
service connection for tinnitus, and a noncompensable rating 
was assigned from July 1994.  That rating was based on 
evidence that included a February 1995 VA audiological 
examination, in which the veteran described a constant high-
pitched bothersome tinnitus that had been present for one 
year. 

In a statement received in October 1996, the veteran reported 
that the ringing in his ears had increased and was constant.  
In a May 1997 hearing at the RO, the veteran stated that he 
had a constant ringing in his ears.  He indicated that if 
there was any other background noise besides silence, that 
the ringing, combined with the background noises, would 
"blank out" things, and he would have difficulty hearing 
people speak.  

In a July 2000 rating decision, the RO increased the rating 
for the veteran's tinnitus to 10 percent disabling, effective 
from June 1999, based on a change in the regulations 
pertaining to tinnitus.  A 10 percent rating represents the 
highest schedular rating assignable for tinnitus.  

The RO originally assigned a noncompensable evaluation for 
the veteran's tinnitus pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1995), which prescribed a 10 percent 
evaluation for tinnitus that was persistent, as a symptom of 
a head injury, concussion, or acoustic trauma.  See 38 C.F.R. 
§ 4.31.  However, effective June 10, 1999, the regulation for 
tinnitus was amended to offer a 10 percent rating for 
recurrent tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2000); 64 Fed.Reg. 25210.  A note to the current 
diagnostic code indicates that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991)(when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply). 

In light of the foregoing, there are two time periods to 
consider in this appeal.  The Board must consider whether the 
veteran is entitled to a compensable rating for tinnitus 
prior to June 10, 1999, and whether he is entitled to a 
rating in excess of 10 percent following June 10, 1999.  The 
Board has thoroughly reviewed the evidence of record, 
including the complete history of the veteran's tinnitus 
disability, and finds that by resolving all reasonable doubt 
in the veteran's favor, he is entitled to a 10 percent rating 
for tinnitus for the period prior to June 10, 1999.  See 
38 C.F.R. § 4.7.  The evidence of record, including the 
veteran's statements, reflects that the veteran complained of 
constant high-pitched bothersome tinnitus in a February 1995 
VA examination.  In subsequent statements, the veteran 
continued to complain of constant tinnitus, and difficulty 
hearing due to the tinnitus.  Thus, the Board finds that a 10 
percent rating is warranted for the veteran's tinnitus for 
the period prior to June 10, 1999.  

As for the period following June 10, 1999, the Board notes 
that the veteran has been assigned the highest rating 
available under the current rating code for tinnitus.  There 
is no other applicable diagnostic code that would offer a 
higher rating, and there is no evidence of record of an 
associated hearing or ear disorder.  Therefore, the benefit-
of-the-doubt doctrine is inapplicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In conclusion, the Board finds that a 10 percent rating is 
proper for the period prior to June 10, 1999, and for the 
period following June 10, 1999, and there is no basis for a 
rating in excess of 10 percent for either of those periods.  

Finally, the evidence does not reflect, nor does the veteran 
indicate otherwise, that his service-connected tinnitus has 
interfered with his ability to retain or maintain employment, 
beyond that already contemplated in the schedular evaluation.  
Nor is there any evidence that his tinnitus has necessitated 
any periods of hospitalization, such that application of the 
regular schedular standards is impracticable.  As such, the 
Board need not remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  


ORDER

New and material evidence has not been presented to reopen 
claims for service connection for a bilateral knee disorder, 
hearing loss, fatigue, and memory loss, and those claims are 
denied.

New and material evidence has been presented to reopen claims 
for service connection for a respiratory disorder and a skin 
disorder, and the appeal is allowed to that limited extent, 
subject to the REMAND below.  

Subject to the rules and regulations governing awards of 
monetary benefits, a 10 percent rating for tinnitus for the 
period prior to June 10, 1999, is granted.

The claim for a rating in excess of 10 percent for tinnitus, 
for the period since June 10, 1999, is denied.  



REMAND

As the Board determined in the foregoing decision that the 
claims for entitlement to service connection for a 
respiratory disorder and for a skin disorder were reopened, 
the Board must ensure that the duty to assist requirements 
are satisfied.  Additionally, the Board notes that the 
veteran is claiming service connection for gout, a bilateral 
wrist disorder, and a bilateral shoulder disorder.  As 
described below, additional development is needed prior to 
proceeding with appellate review of those claims.  

Prior to November 9, 2000, persons submitting claims for VA 
benefits had the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim was well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
However, effective November 9, 2000, the law was amended to 
remove the well-grounded requirement.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2097-98 (2000) (to be codified, in part, as amended at 38 
U.S.C. § 5103A).  In light of the amended law, which is more 
favorable to the veteran than the prior law, the Board finds 
that additional development must be completed in this appeal, 
before the Board may proceed with appellate disposition.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991)(when a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply). 

According to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), "[t]he Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary."  Pub. L. No. 106-475, § 5103A(a).  In the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion.  Pub. L. No. 106-475, § 5103A(d)(1).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability, evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Pub. L. 
No. 106-475, § 5103A(d)(2).

The Board does not find that the current record satisfies the 
heightened duty to assist law, set forth in the Veterans 
Claims Assistance Act of 2000.  In particular, the Board 
finds that the RO should ensure that all relevant records are 
associated with the veteran's claims file.  Moreover, the 
veteran should be afforded a VA medical examination to 
ascertain whether it is at least as likely as not, that any 
of his current claimed disabilities are related to his active 
military service.

Accordingly, the case is REMANDED to the RO for the following 
action:   

1.  The RO should contact the veteran 
and inquire whether there are any other 
medical records pertinent to his claims 
for service connection for a 
respiratory disorder, a skin disorder, 
gout, a bilateral wrist disorder, and a 
bilateral shoulder disorder, which have 
not yet been associated with his claims 
file.  The veteran should be asked to 
clearly identify the names of the 
medical providers and dates of 
treatment.  After obtaining any 
necessary authorizations, the RO should 
obtain copies of such records.  All 
requests for records, including both 
positive and negative responses, should 
be clearly documented in the veteran's 
claims file.  

2.  The veteran should be afforded VA 
examinations by appropriate specialists 
to ascertain whether he currently has a 
respiratory disorder, a skin disorder, 
gout, a bilateral wrist disorder, and a 
bilateral shoulder disorder.  The 
examiner should report all current 
findings with respect to the foregoing 
disorders.  The examiner should be 
provided a copy of the veteran's claims 
file, and is requested to review the 
medical evidence of record, including 
but not limited to, all service medical 
records.  Following a review of the 
evidence, and the examination(s), the 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosed disorder is related to an 
incident of his active military 
service.  As to the skin disorder, the 
examiner should comment on whether it 
is at least as likely as not that any 
skin disorder existing prior to the 
veteran's active military service was 
aggravated in service beyond the 
natural progress of the disorder.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be clearly set forth. 

3.  The RO should review the foregoing 
examination report(s) to assess 
compliance with this REMAND.  If 
deficient in any manner, the report(s) 
should be returned, along with the claims 
folder, for immediate corrective action.

4.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions 
to comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefits sought 
can be granted.  If any of the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.



The purpose of this REMAND is to comply with the Veterans 
Claims Assistance Act of 2000, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No further 
action is required of the veteran until he is notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



